             Case 1:19-cv-01487-RC Document 1 Filed 05/21/19 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 HAROLD STANLEY JACKSON,
 3220 Connecticut Ave. NW, Apt 2
 Washington, D.C. 20008

                 Plaintiff,                                Case No. 1:19-cv-01487

        v.

 STARBUCKS CORPORATION,
 2401 Utah Avenue South, Suite 800
 Seattle, Washington 98134

 and

 JOHN DOE
 Residence unknown,

                 Defendants.


                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, Defendant Starbucks Corporation

(“Starbucks”), by counsel, files this Notice of Removal to the United States District Court for the

District of Columbia of Case No. 2019 CA 002617 B filed in the Superior Court of the District of

Columbia (the “Action”) based on the following grounds:

       1.       This Court has original jurisdiction over the Action because Count IV of Plaintiff’s

Complaint asserts a putative claim of discrimination in violation of 42 U.S.C. § 1981. Therefore,

the Complaint asserts a claim that arises under the “Constitution, laws, or treaties of the United

States” as required under 28 U.S.C. § 1331. This Court also has supplemental jurisdiction over

Plaintiff’s remaining claims pursuant to 28 U.S.C. §§ 1367(a) and 1441(c).




                                                 1
             Case 1:19-cv-01487-RC Document 1 Filed 05/21/19 Page 2 of 4




        2.      The Action is properly removable to this Court pursuant to 28 U.S.C. § 1441(a)

because the Action was filed in the Superior Court for the District of Columbia, which is within

this Court’s district.

        3.      On April 30, 2019, Plaintiff served Starbucks with the Summons, Complaint, and

Initial Order and Addendum, which is attached to this filing. Accordingly, Starbucks may remove

the Action to this Court on or before May 30, 2019, pursuant to 28 U.S.C. § 1446(b) and Fed. R.

Civ. P. 6(a)(1)(C).

        4.      The Complaint also names “John Doe” as a Defendant. On information and belief,

Mr. Doe has not been served or identified by Plaintiff.

        5.      A copy of this Notice of Removal is being filed with the Clerk of the District of

Columbia Superior Court, and a copy is being served on Plaintiff as required by 28 U.S.C.

§ 1446(d). A copy of the Notice of Filing of Notice of Removal is attached to this filing.

        6.      A copy of the Notice to Plaintiff of Filing of Notice of Removal, which was served

on Plaintiff in accordance with 28 U.S.C. § 1446(a) is attached to this filing.

        7.      The required filing fee and an executed civil cover sheet accompany this Notice.

        8.      Starbucks Corporation submits this Notice of Removal without waiving any of its

defenses to the claims asserted by Plaintiff or conceding that Plaintiff has pled claims upon which

relief can be granted.

        WHEREFORE, Defendant Starbucks Corporation respectfully requests that the Clerk

note that the Action has been removed from the Superior Court for the District of Columbia to the

United States District Court for the District of Columbia, and that all proceedings hereafter shall

take place in the United States District Court for the District of Columbia.




                                              2
         Case 1:19-cv-01487-RC Document 1 Filed 05/21/19 Page 3 of 4




Dated: May 21, 2019                Respectfully submitted,

                                   /s/ Olaoluwaposi O. Oshinowo
                                   Alison N. Davis (Bar No. 429700)
                                   Olaoluwaposi O. Oshinowo (Bar No. 1045617)
                                   LITTLER MENDELSON, P.C.
                                   815 Connecticut Avenue, NW, 4th Floor
                                   Washington, DC 20006
                                   202.842.3400
                                   202.842.0011 (Facsimile)
                                   andavis@littler.com
                                   ooshinowo@litter.com

                                   Counsel for Defendant Starbucks Corporation




                                   3
           Case 1:19-cv-01487-RC Document 1 Filed 05/21/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I certify that on this 21st day of May 2019, a true and correct copy of the foregoing

document was filed with the Clerk of Court via the CM/ECF system and that, thereafter, I caused

a copy of the same to be served via U.S. Mail, postage prepaid, on:

                              Timothy R. Clinton
                              Clinton & Peed
                              777 6th Street NW, 11th Floor
                              Washington, D.C. 20001

                              Counsel for Plaintiff

       I further certify that, pursuant to 28 U.S.C. § 1446(d), a copy of the foregoing Notice of

Removal was served via Case FileXpress upon the following:

                              Clerk of the Court
                              Superior Court of the District of Columbia
                              500 Indiana Avenue, N.W.
                              Washington, DC 20001



                                              /s/ Olaoluwaposi O. Oshinowo
                                             Olaoluwaposi O. Oshinowo




                                            4
